MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1A of Znomics, Inc. (A Developement Stage Enterprise), of our report dated February 11, 2008 on our audit of the financial statements of Znomics, Inc. (A Developement Stage Enterprise) as of December 31, 2007 and December 31, 2006, and the related statements of operations, stockholders' equity and cash flows for the years ended December 31, 2007 and December 31, 2006 and the period from inception on September 13, 2001 through December 31, 2007, and the reference to us under the caption "Experts." /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada April 11, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
